Title: To Thomas Jefferson from William Barnwell, 20 March 1804
From: Barnwell, William
To: Jefferson, Thomas


          
            Honoured Sir 
            Philadelphia March 20th 1802 i.e. 1804
                     
          
          Your very liberal offer of Executive Patronage to our Philosophical Society encourages me again to address you. Doctor Wistar by whose advice this is wrote, has lately informed me that Doctor Beach is about to resign his appointment at New-Orleans these and similar considerations have induced me again to offer my Professional Service in that Place. I have long wished for an opportunity to give an account of the Physical state of that important Acquisition; of its diseases and their remedies. this would be still the more agreeable to me, if obtained through a Scientific Chief Magistrate. the honour of the nomination would merit the exertion of my utmost diligence. as similar pursuits have been the principal occupation of my life, my success of late in the curative part has been such as to excite a desire for more employ. Please to accept of my most sincere respects, and believe me to be
          Your Excellencys Most devouted Servant
          
            William Barnwell 
          
        